EXHIBIT RATIO OF EARNINGS TO FIXED CHARGES Our ratio of earnings to fixed charges is as follows: 2008 2007 2006 2005 2004 Earnings: Income from continuing operations before provision for income taxes $ 587,114 $ 745,465 $ 352,816 $ 214,410 $ 103,120 Equity in undistributed earnings (losses) of affiliates (1,831 ) 377 3,382 253 4,885 Interest expense 7,380 22,520 24,629 31,820 36,066 Portion of rents representative of the interest factor 25,248 22,292 17,318 11,019 16,317 $ 617,911 $ 790,654 $ 398,145 $ 257,502 $ 160,388 Fixed charges: Interest expense, including amount capitalized $ 15,279 $ 28,478 $ 27,689 $ 33,721 $ 37,039 Portion of rents representative of the interest factor 25,248 22,292 17,318 11,019 16,317 $ 40,527 $ 50,770 $ 45,007 $ 44,740 $ 53,356 Ratio of earnings to fixed charges 15.25 x 15.57 x 8.85 x 5.76 x 3.01 x
